FASTRACK APPEAL
PER CURIAM.
We reverse the award of attorneys’ fees to the wife in a dissolution action and remand with instructions to conduct a new hearing and enter an order in compliance with Florida Patient’s Compensation Fund v. Rowe, 472 So.2d 1145 (Fla.1985). See also, Wilkins v. Wilkins, 546 So.2d 44 (Fla. 4th DCA 1989); Maas v. Maas, 541 So.2d 160 (Fla. 2d DCA 1989); Hollingsworth v. Hollingsworth, 540 So.2d 904 (Fla. 2d DCA 1989); Lanham v. Lanham, 528 So.2d 80 (Fla. 2d DCA 1988).
REVERSED AND REMANDED.
*701DOWNEY and WALDEN, JJ„ concur.
ANSTEAD, J., dissents without opinion.